ORDER
PER CURIAM.
This is a consolidated case of cross-appeals. Defendants appeal the amount of attorneys’ fees awarded plaintiffs’ attorney. Plaintiffs cross-appeal the denial of the enforcement of their liens against defendants’ property, request damages for a frivolous appeal and request additional attorneys’ fees for defending against defendants’ appeal.
The trial court’s judgments are supported by substantial evidence and are not against the weight of the evidence. No error of law appears. Murphy v. Carrón, 536 S.W.2d 30 (Mo. banc 1976). Moreover, plaintiffs have neither justified their request for damages for frivolous appeal nor their request for additional attorneys’ fees. These requests are denied.
An opinion reciting detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rule 84.16(b).